UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6855


GARY WILLIAMS,

                       Plaintiff – Appellant,

          v.

SUFFOLK CIRCUIT COURT,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Henry E. Hudson, District
Judge. (3:11-cv-00125-HEH; 3:12-cv-00078-HEH)


Submitted:   July 24, 2014                   Decided:    July 29, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gary Buterra Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary   Buterra    Williams        appeals    the    district     court’s

order   denying      his     motion    to       reconsider     the   court’s      order

remanding      his   state     prosecution        to   state     court.      We    have

reviewed the record and find no reversible error.                      Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

the district court’s order.            To the extent that Williams sought

to challenge the state court judgment under 28 U.S.C. § 2255

(2012), he is not entitled to relief pursuant to that statute.

See 28 U.S.C. § 2255 (providing remedies for a motion attacking

a   federal    conviction      and    sentence).          We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                             AFFIRMED




                                            2